Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al. (US 2019/0370280 A1) (hereinafter Shenoy), in view of Lind et al. (US 2017/0093769 A1) (hereinafter Lind).

Regarding Claim 1, Shenoy discloses a method, comprising at an electronic device associated with a media-providing service and having one or more processors and memory storing instructions for execution [Figs. 1, 8, 10; 0034-36: where systems may comprise processors that may execute instructions stored on various memory] by the one or more processors: 
receiving a request, from a first device of a host user, to initiate a first shared playback session for the first device and one or more additional devices; [Fig. 8; 0048-49: a source client 66 (i.e., host) may initiate synchronized playlist playback with one or more selected listeners]
streaming media content from a first playback queue to the first device and to the one or more additional devices, the first playback queue including one or more media content items corresponding to the first shared playback session; [Figs. 8, 10; 0049-53: listeners may listen to shared playlist synchronized with other listeners and source client, where playlist may be a stream of content, and/or manually select list of digital content; 0071-74: where content in playlists may come from a variety of content provisioning services]
after the first shared playback session has ended, maintaining the first playback queue to be accessed by the one or more additional devices; [Fig. 23; 0091: historical shared playlists may be requested and retrieved for subsequent playback after original session (e.g., ‘resume playlist from last night’ from a previous day] and 
after the first shared playback session has ended, providing one or more media content items from the first playback queue to at least one of the one or more additional devices, including providing display of the first playback queue at the at least one of the one or more additional devices. [Figs. 13, 23; 0056-57: where GUI of Fig. 13 may display playback queue for listening device and provide playback controls; 0091: historical shared playlists may be requested and retrieved for subsequent playback after original session (e.g., ‘resume playlist from last night’ from a previous day – i.e., after initial session has ended)]
	Shenoy fails to explicitly disclose determining that the first device of the host user has left the first shared playback session; in response to the first device of the host user leaving the first shared playback session; and after the host user has left the first shared playback session, providing one or more media content items from the first playback queue to at least one of the one or more additional devices, including providing display of the first playback queue at the at least one of the one or more additional devices. (Emphasis on the particular elements of the limitations not explicitly disclosed by Shenoy).
	Lind, in analogous art, teaches determining that the first device of the host user has left the first shared playback session; in response to the first device of the host user leaving the first shared playback session; and after the host user has left the first shared playback session, providing one or more media content items from the first playback queue to at least one of the one or more additional devices, including providing display of the first playback queue at the at least one of the one or more additional devices. [Figs. 10A-B; 0063, 0076-77: where a user may initiate a streaming session (such as the shared playlist playback of Shenoy) and may subsequently elect to stop the streaming (i.e., host leaves the session), at which point the shared streaming ends]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Shenoy with the teachings of Lind to determine a host user has left the playback session, as it is understood that a shared streaming session may be terminated when the initiator of the shared streaming session chooses to end the streaming session. [Lind – 0077]

Regarding Claim 7, Shenoy and Lind disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Shenoy and Lind disclose wherein the one or more media content items from the first playback queue are provided to the at least one of the one or more additional devices without maintaining the first shared playback session. [Shenoy – 0091: historical shared playlists may be requested and retrieved for subsequent playback after original session (e.g., ‘resume playlist from last night’ from a previous day – i.e., initial session has ended/was not maintained); Lind – 0039, 0076-77, 0083, 0087-91: where a user may elect to replay a previous shared content stream (such as the shared playlist of Shenoy) without sharing the content stream again with other users/user devices]

Regarding Claim 8, Shenoy and Lind disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Shenoy and Lind disclose after determining that the first device of the host user has left the first shared playback session, receiving a request, from a fourth device of the one or more additional devices, to playback a fourth media content item that is in the first playback queue; and in response to receiving the request from the fourth device: providing the fourth media content item to the fourth device without initiating a shared playback session with additional users. [Shenoy – 0056-57: where GUI of Fig. 13 may display playback queue for listening device and provide playback controls; 0091: historical shared playlists may be requested and retrieved for subsequent playback after original session (e.g., ‘resume playlist from last night’ from a previous day – i.e., initial session has ended/was not maintained); Lind – 0039, 0076-77, 0083, 0087-91: where a user may elect to replay a previous shared content stream that ended (such as the shared playlist of Shenoy) without sharing the content stream again with other users/user devices, and may control which portions of the previous stream to playback]


Regarding Claim 9, Claim 9 recites an electronic device that performs the method of Claim 1. As such, Claim 9 is analyzed and rejected similarly as Claim 1, mutatis mutandis. 

Regarding Claim 15, Shenoy and Lind disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 16, Shenoy and Lind disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.

Regarding Claim 17, Claim 17 recites a CRM that comprises instructions that when executed perform the method of Claim 1. As such, Claim 17 is analyzed and rejected similarly as Claim 1, mutatis mutandis. 


Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy and Lind as applied to claims 1 and 9, respectively above, and further in view of Simon et al. (US 201/0044121 A1) (hereinafter Simon).
 
Regarding Claim 4, Shenoy and Lind disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Shenoy and Lind fail to explicitly disclose after determining that the first device of the host user has left the first shared playback session, receiving a request, from a third device of the one or more additional devices, to playback a third media content item that is not in the first playback queue; and in response to receiving the request from the third device: providing the third media content item to the third device; and ceasing to provide the first playback queue to the third device.
	Simon, in analogous art, teaches after determining that the first device of the host user has left the first shared playback session, receiving a request, from a third device of the one or more additional devices, to playback a third media content item that is not in the first playback queue; and in response to receiving the request from the third device: providing the third media content item to the third device; and ceasing to provide the first playback queue to the third device. [Figs. 31A-G; 0233-234: where systems may allow users to select from a variety of pre-existing playlists (such as the historical playlists of Shenoy and Lind), or select a New Playlist to fill up and playback from (i.e., requesting content not in the first playback queue and no long providing the first playlist)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Shenoy and Lind with the teachings of Simon to cease provision of the first shared playback queue upon a user selection of content not in the shared playback queue, as it is readily understood that users may desire to seek out different/new content to ingest other than those playlists available (such as the historical playlists of Shenoy and Lind). It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Shenoy and Lind with the teachings of Bernstein to notify user devices that a playback session has ended in order to inform audience members that the session has ended and that no more content will be provided in that session. [Simon – 0234]

Regarding Claim 12, Shenoy and Lind disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy and Lind as applied to claim 1 above, and further in view of Bernstein et al. (US 2016/0277802 A1) (hereinafter Bernstein).

Regarding Claim 6, Shenoy and Lind disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Shenoy and Lind disclose in response to the host user leaving the first shared playback session: ending the first shared playback session. [Shenoy – Fig. 8; 0048-49: a source client 66 (i.e., host) may initiate synchronized playlist playback with one or more selected listeners; Lind – Figs. 10A-B; 0063, 0076-77: where a user may initiate a streaming session (such as the shared playlist playback of Shenoy) and may subsequently elect to stop the streaming (i.e., host leaves the session), at which point the shared streaming ends]
Shenoy and Lind fail to disclose providing a notification indicating the first shared playback session has ended to each of the one or more additional devices that are in the first shared playback session.
Bernstein, in analogous art, teaches providing a notification indicating the first shared playback session has ended to each of the one or more additional devices that are in the first shared playback session.	[Fig. 8; 0087: when stream session host ends streaming session (such as the shared listening session of Shenoy and Lind), system may trigger a display of a notification to audience members that the stream has ended]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Shenoy and Lind with the teachings of Bernstein to notify user devices that a playback session has ended in order to inform audience members that the session has ended and that no more content will be provided in that session.


Allowable Subject Matter
Claims 2-3, 5, 10-11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421